Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 20, 2015

The Court of Appeals hereby passes the following order:

A15D0205. DEADRAL CATERRO v. STOCKBRIDGE MUNICIPAL COURT,
    HENRY COUNTY, GEORGIA.

      Deadral Caterro was charged with speeding. Caterro appeared before the
Stockbridge Municipal Court, and the court found Caterro guilty on October 13,
2014. The sentence provided that Caterro had until noon on October 23, 2014 to pay
the $240 fine or a bench warrant to serve 10 days would be issued. The warrant would
be recalled upon payment of the fine and a $250 contempt fee. When Caterro failed
to timely pay the fine, a bench warrant was issued on October 23, 2014. Caterro
subsequently paid the fine and the contempt fee. On December 22, 2014, Caterro
filed this application for discretionary appeal, arguing that the municipal court
committed a number of errors in both the sentence and the issuance of the arrest
warrant.
      As a general rule, however, the ruling of a municipal court must be appealed
– either directly or by certiorari – to the superior court. See OCGA § 5-4-3 (petition
for certiorari to superior court); OCGA § 40-13-28 (defendant convicted of traffic
offense has right of appeal to superior court). See, e. g., Dunn v. Mulling, 108 Ga.
App. 9 (31 SE2d 794) (1968) (defendant in contempt of municipal court petitioned
for certiorari in superior court). If the party is then aggrieved by the decision of the
superior court, an application for discretionary appeal may be filed in this Court. See
OCGA § 5-6-34 (a) (1).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this application is hereby
TRANSFERRED to the Henry County Superior Court.



                                     Court of Appeals of the State of Georgia
                                                                          01/20/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.